DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection on the merits in response to the filing of an applicant’s amendments / remarks filed on 05/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae US PG-Pub (2018/0294681 A1).
Regarding claim 1, Bae discloses a wireless power transmission apparatus (see 100, Figs 1-5, 10), comprising: 
a transmission coil (140) configured to transmit power to a wireless power reception apparatus (200); 
an inverter (1011) that includes a plurality of switching elements and that is configured to output a current of a predetermined frequency to the transmission coil through an operation of the plurality of switching elements (see Figs 1-10, par. [0254]-[0255], the DC/AC inverter includes plural power switches); and 
a controller (150) configured to: 
calculate an output level of power transmitted through the transmission coil based on the current flowing through the transmission coil (140) (see par. [0112]-[0116], in which clearly discloses the power level calculation based on ohm’s law, P = V (t) I (t) (Power (P) = Voltage (V) x Current (I)) in the transmission coil 140 for a unit time by the unit time, in which the output level of power is based on a current and voltage flowing through the transmission coil), 
determine a load state of the wireless power reception apparatus (200) based on a target level of power transmitted through the transmission coil (140) and the calculated output level, and control the inverter based on the determined load state of the wireless power reception apparatus (200) (see Figs 1-10, par. [0090],[0091], [0112]-[0116], [0216]-[0221], see a target power level alone or the determination of an overvoltage state).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Bae discloses the wireless power transmission apparatus of claim 1, wherein the controller (150) is configured to: based on the load state of the wireless power reception apparatus (200) being normal, control the inverter according to the target level, and based on the load state of the wireless power reception apparatus being abnormal, control the inverter according to a predetermined power level that is lower than the target level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 3, Bae discloses the wireless power transmission apparatus of claim 2, wherein the controller (150) is configured to: based on the load state of the wireless power reception apparatus (200) being normal, control the inverter to adjust the output level to reach the target level, and based on the load state of the wireless power reception apparatus (200) being abnormal, control the inverter to maintain the output level according to the predetermined power level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 4, Bae discloses the wireless power transmission apparatus of claim 3, wherein the controller (150) is configured to: based on the target level being greater than or equal to a first reference level and the output level being less than a second reference level that is lower than the first reference level, determine a load state of the wireless power reception apparatus (200) as abnormal, and based on the target level being less than the first reference level or the output level being greater than or equal to the second reference level, determine a load state of the wireless power reception apparatus (200) as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 5, Bae discloses the wireless power transmission apparatus of claim 4, wherein the controller (150) is configured to: based on a difference between the target level and the output level being greater than or equal to a predetermined difference, determine a load state of the wireless power reception apparatus (200) as abnormal, and based on the difference being less than the predetermined difference, determine a load state of the wireless power reception apparatus (200) as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 6, Bae discloses the wireless power transmission apparatus of claim 4, further comprising a communication unit (160) configured to communicate with the wireless power reception apparatus (200), wherein the controller (150) is configured to: receive, from the wireless power reception apparatus (200), data regarding the target level through the communication unit (160), and determine a new target level based on the received data regarding the target level (see Figs 1-10, par. [0093], [0106], [0221]-[0223]).
Regarding claim 7, Bae discloses the wireless power transmission apparatus of claim 6, wherein the controller is configured to: receive, from the wireless power reception apparatus (200), data regarding an overvoltage, and determine a load state of the wireless power reception apparatus (200) based on the received data regarding the overvoltage (see Figs 1-10, see overvoltage condition operation in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 8, Bae discloses the wireless power transmission apparatus of claim 7, wherein the controller (150) is configured to: based on the data regarding the overvoltage being received from the wireless power reception apparatus (200), determine a load state of the wireless power reception apparatus (200) as abnormal, and based on the data regarding the overvoltage not being received from the wireless power reception apparatus (200), determine a load state of the wireless power reception apparatus (200) based on the target level and the output level (see Figs 1-10, see overvoltage condition operation in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 9, Bae discloses the wireless power transmission apparatus of claim 1, further comprising: 
a current detector configured to detect the current output from the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including current); and 
a voltage detector configured to detect a voltage applied to an output terminal of the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including votlage), wherein the controller (150) is configured to calculate the output level based on a current value detected through the current detector and a voltage value detected through the voltage detector (see Figs 1-10, and par. [0234]-[0240] disclosing power detection and output value).
Regarding claim 10, Bae discloses the wireless power transmission apparatus of claim 1, further comprising an output unit, wherein the controller (150) is configured to output a warning message through the output unit based on the load state of the wireless power reception apparatus being abnormal (see par. [0171] disclosing the wireless power transmitter may output a predetermined notification signal notifying that registration has failed through a notification display means (including, for example, an LED lamp, a display screen, and a beeper) provided in the wireless power transmitter).
Regarding claim 11, Bae discloses a method of operating a wireless power transmission apparatus (see 100, Figs 1-5, 10), the method comprising: 
calculating an output level of power transmitted, to a wireless power reception apparatus (200), through a transmission coil (140) included in the wireless power transmission apparatus (100) based on the current flowing through the transmission coil (140) (see par. [0112]-[0116], in which clearly discloses the power level calculation based on ohm’s law, P = V (t) I (t) (Power (P) = Voltage (V) x Current (I)) in the transmission coil 140 for a unit time by the unit time, in which the output level of power is based on a current and voltage flowing through the transmission coil); 
determining a load state of the wireless power reception apparatus (200) based on a target level of power transmitted through the transmission coil (140) and the calculated output level (see par. [0112]-0116]); and 
controlling an inverter (1021 / 120) included in the wireless power transmission apparatus (100) based on the determined load state of the wireless power reception apparatus (200),
wherein the inverter (1021 / 120) in configured to output the current to the transmission coil (140) (see Figs 1-11, par. [0090],[0091], [0216]-[0221], [0258], [0260],[0264]-[0265], see a target power level alone or the determination of an overvoltage state).
Regarding claim 12, Bae discloses the method of claim 11, wherein controlling an inverter comprises: based on the load state of the wireless power reception apparatus (200) being normal, controlling the inverter (1021 / 120) according to the target level; and based on the load state of the wireless power reception apparatus (200) being abnormal, controlling the inverter (1021 / 120) according to a predetermined power level that is lower than the target level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223], [0258], [0260],[0264]-[0265] disclosing controlling operation via main controller 150).
Regarding claim 13, Bae discloses the method of claim 12, wherein controlling the inverter according to the target level comprises controlling the inverter (1021 / 120) to adjust the output level to reach the target level, and wherein controlling the inverter (1021 / 120) according to a predetermined power level comprises controlling the inverter to maintain the output level according to the predetermined power level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223], [0258], [0260],[0264]-[0265] disclosing controlling operation via main controller 150).
Regarding claim 14, Bae discloses the method of claim 13, wherein determining a load state of the wireless power reception apparatus (200) comprises: based on the target level being greater than or equal to a first reference level and the output level being less than a second reference level that is lower than the first reference level, determining a load state of the wireless power reception apparatus (200) as abnormal; and based on the target level being less than the first reference level or the output level being greater than or equal to the second reference level, determining a load state of the wireless power reception apparatus as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 15, Bae discloses the method of claim 14, wherein determining a load state of the wireless power reception apparatus (200) further comprises: based on a difference between the target level and the output level being greater than or equal to a predetermined difference, determining a load state of the wireless power reception apparatus (200) as abnormal; and based on the difference being less than the predetermined difference, determining a load state of the wireless power reception apparatus (200) as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 16, Bae discloses the method of claim 14, further comprising: receiving, from the wireless power reception apparatus (200), data regarding the target level through a communication unit (160) included in the wireless power transmission apparatus (100); and determining a new target level based on the received data regarding the target level (see Figs 1-10, par. [0093], [0106], [0221]-[0223]).
Regarding claim 17, Bae discloses the method of claim 16, further comprising: receiving, from the wireless power reception apparatus (200), data regarding overvoltage through the communication unit; and initially determining a load state of the wireless power reception apparatus (200) based on the received data regarding the overvoltage (see Figs 1-10, see overvoltage condition operation in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 18, Bae discloses the method of claim 17, wherein initially determining a load state comprises: based on the data regarding the overvoltage being received from the wireless power reception apparatus (200), determining a load state of the wireless power reception apparatus (200) as abnormal; and based on the data regarding the overvoltage not being received from the wireless power reception apparatus (200), determining a load state of the wireless power reception apparatus (200) based on the target level and the output level (see Figs 1-10, see overvoltage condition operation via controller 150 in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 19, Bae discloses the method of claim 11, wherein calculating an output level comprises: detecting the current output from the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including current); detecting a voltage applied to an output terminal of the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including voltage); and calculating the output level based on the detected current output and the detected voltage (see Figs 1-10, and par. [0234]-[0240] disclosing power detection and output value).
Regarding claim 20, Bae discloses the method of claim 11, further comprising outputting a warning message through an output unit included in the wireless power transmission apparatus (100) based on the load state of the wireless power reception apparatus (200) being abnormal (see par. [0171] disclosing the wireless power transmitter may output a predetermined notification signal notifying that registration has failed through a notification display means (including, for example, an LED lamp, a display screen, and a beeper) provided in the wireless power transmitter).
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 11 in the remarks filed on 05/16/2022 have been considered but are moot because the new ground of rejection applied were necessitated by applicant’s claim amendment. 
For clarification, a new interpretation of Bae has been found on paragraphs [0112]-[0114] in which meets the limitation of: 
“calculate an output level of power transmitted through the transmission coil based on the current flowing through the transmission coil”;
	See Bae: calculating an output level of power transmitted, to a wireless power reception apparatus (200), through a transmission coil (140) included in the wireless power transmission apparatus (100) based on the current flowing through the transmission coil (140) (see par. [0112]-[0116], in which clearly discloses the power level calculation based on ohm’s law, P = V (t) I (t) (Power (P) = Voltage (V) x Current (I)) in the transmission coil 140 for a unit time by the unit time, in which the output level of power is based on a current and voltage flowing through the transmission coil), 
“Here, P.sub.TX.sub._.sub.IN.sub._.sub.COIL may be an average real number value calculated by dividing the product of the voltage V(t) and the current I(t) applied to the transmission resonator 140 for a unit time by the unit time”),
In addition, par [0116] discloses: “the minimum category support requirement may be a supportable number of wireless power receivers corresponding to the highest level category of the wireless power receiver categories which may be supported by the wireless power transmitter of the corresponding class. That is, the minimum category support requirement may be the minimum number of maximum category devices which may be supported by the wireless power transmitter. In this case, the wireless power transmitter may support wireless power receivers of all categories lower than or equal to the maximum category according to the minimum category requirement”,
If the applicants intends to a particular calculation of the wireless power transmission apparatus the examiner recommends to clearly specify it in the claim language.
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2019/0235041 A1) discloses a wireless power transmission method in a wireless charging system supporting electromagnetic resonance and a device therefor, a wireless power transmission method in a wireless power transmitter wirelessly supplying power to a wireless power receiver through a resonance phenomenon can comprise the steps of: entering a configuration state according to the application of power and performing booting; generating a random first standby offset when the booting is completed; and entering a power saving state at a point in time determined on the basis of the first standby offset, so as to initiate a beacon sequence. Therefore, an advantage of enabling power loss caused by cross connection and device damage caused by heat generation in the wireless charging system to be minimized is achieved.
Jung (US 2019/0148987 A1) discloses a wireless power transmission method in a wireless power transmission device for wirelessly transmitting power to a wireless power reception device according to an embodiment of the present invention, comprises the steps of: transmitting a first detecting signal; determining whether an object exists in a charge area, by measuring the amount of current change in the first detecting signal; transmitting a second detecting signal for identifying the wireless power reception device when the object exists as a result of the determination; and determining whether a foreign material exists on the basis of whether a feedback signal corresponding to the second detecting signal has been received, wherein when the foreign material is determined to exist, a predefined allowable value compared to the amount of current change in order to determine whether the object exists can be updated. Therefore, the present invention can provide a wireless power transmission device that can minimize heat generation and waste of power.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836